DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record failed to teach a method of attaching a lift gate door to a vehicle while maintaining proper tolerances including
b. Providing a second fixture for holding of a lift gate door in a position which is a final installation position for attaching said lift gate door to said vehicle;
C. Providing a predetermined set of holes in a hinge plate fastening area of [the] said lift gate door and providing moveable fastening nuts in each of the holes; and,
d. Moving the first fixture in an aligned orientation with the second feature fixture and attaching said hinges to the lift gate door with a fastener whereby the hinge is aligned in the proper installation orientation for maintaining the lift gate door to vehicle gap in proper tolerances when the lift gate door with hinges is installed on a vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/RICK K CHANG/                                                                                       Primary Examiner, Art Unit 3726